Citation Nr: 0822562	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  99-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO 
declined to reopen the previously denied claim for service 
connection for a psychiatric disorder, based on a 
determination that the veteran had not presented new and 
material evidence sufficient to reopen the claim.  The 
veteran timely perfected an appeal of this determination to 
the Board.

On June 30, 2003, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In an April 2006 decision, the Board granted a reopening of 
the claim of service connection for a psychiatric disorder, 
based on the receipt of new and material, and remanded the 
claim for additional development.  The matter is once again 
before the Board.

In an April 2008 written statement, the veteran appears to 
have raised the issues of entitlement to an increased rating 
for left knee osteochondritis dissecans, currently evaluated 
at 10 percent disabling, and entitlement to service 
connection for a disability of right leg, as secondary to the 
service-connected left knee osteochondritis dissecans.  As 
the RO has yet to develop these issues for adjudication, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Schizophrenia was not noted at service entrance and the 
presumption of soundness has not been clearly and 
unmistakably overcome.

2.  Currently diagnosed schizophrenia was first manifested 
during active service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2004), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2007), as amended by 73 Fed. Reg. 23353 (Apr. 30, 
2008).

In this decision the Board grants entitlement to service 
connection for schizophrenia, a determination that 
constitutes a complete grant of the benefit sought on appeal.  
As such, the Board determines that no further action is 
required to comply with the VCAA and the implementing 
regulations.

Factual Background

In conjunction with his November 1969 pre-induction 
examination, the veteran checked "frequent trouble 
sleeping" and "frequent or terrifying nightmares" on his 
medical history report, which also included the  physician's 
summary and elaboration indicating anxiety, dizziness and 
psychoneurosis.  Upon the veteran's pre-induction 
examination, psychological evaluation was normal and no 
psychiatric diagnosis was noted.

The service treatment records indicate that the veteran 
received treatment for dizziness and a thought disorder in 
April 1970, at which time a history of sniffing glue and 
using cocaine prior to service was noted, and at which time 
it was noted that the veteran appeared to be having illusions 
and trouble remembering.  Service medical records also 
indicate that the veteran was treated for dizziness in July 
1970, and at that time reported a two-year history of 
dizziness.

On April 1973 separation examination, the veteran was noted 
to have had a normal psychiatric evaluation, and no 
psychiatric problems were noted.  On the veteran's April 1973 
Report of Medical History, the veteran reported that he did 
not currently have frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, or dizziness or fainting spells.  It was noted 
that the veteran reported no residual disabilities.

The earliest post-service psychiatric records are VA records 
dated in March 1995.

An August 1996 letter from the veteran's private physician, 
Dr. G., indicates that the veteran was first seen by Dr. G. 
in September 1989 with a complaint of stress.  Dr. G. 
reported that, at that time, the veteran had a lot of anxiety 
symptoms, difficulty sleeping, nervousness, and irritability, 
and that he was diagnosed with anxiety.

The veteran was provided a VA psychiatric examination in 
September 1996.  At that time, the veteran reported that he 
suffered from "suffocation," which occurred primarily at 
night and at times was associated with hallucinations and 
confusion.  He also reported feeling depressed for years, and 
that he had been depressed since service, but that his 
depression had become worse recently.  The veteran 
furthermore reported a long history of experiencing auditory 
hallucinations, that these had been occurring since service, 
and that the voices were of an intermittent nature and 
typically presented themselves when he was under stress.  The 
examiner noted that the veteran was generally a poor 
historian, and could not give concise responses to questions, 
but that it did appear that there were, in fact, auditory 
hallucinations.  The veteran stated that often times he would 
hear a voice telling him to kill himself or other people, or 
telling him to use a knife and hurt someone, but that he had 
no intention of hurting anyone, had never made an effort to 
follow command hallucinations, and had never hurt anyone.  
The VA examiner noted that, with respect to the veteran's 
psychotic symptoms, it was difficult to determine whether 
they were a result of major depression or whether they had 
predated depression, and that the examiner had no way of 
determining whether the veteran's symptoms were service-
connected.  The veteran was given diagnoses of rule out major 
depression with psychotic features versus psychotic disorder, 
not other wise specified, history of alcohol dependence, and 
history of substance abuse, in remission.

The veteran was provided another VA examination in July 2004.  
It was noted at the time that, in a prior diagnosis, it was 
not well-established as to whether the veteran had chronic 
psychotic symptoms or whether they were episodic and related 
to a depressive disorder.  The examiner noted that the 
history provided by the veteran on examination clearly 
established, provided the veteran was a reliable historian, 
the presence of chronic auditory hallucinations.  The veteran 
was noted to provide a pretty good description of suffering 
from years of hearing voices, recalling that the voices were 
telling him to burn down the barracks when he was first 
involuntarily committed while in the military, and that he 
had had command hallucinations for years, but that this had 
been well-treated with Risperidone.  The veteran reported 
that although he continued to have auditory hallucinations, 
he reported that he generally had been able to ignore them 
and to have fairly good control and good insight.  The 
veteran was diagnosed as having schizophrenia, paranoid type, 
probably alcohol abuse, and history of substance abuse in 
full remission.  The VA examiner commented that the veteran 
did appear to have a chronic psychotic history, which would 
point towards the diagnosis of schizophrenia.  The examiner 
noted that, in the prior diagnosis in 1996, the reliability 
of the history was uncertain, and that diagnostically it was 
difficulty to determine the diagnosis because of failure to 
provide longitudinal history but, at this point, the veteran 
really did give chronic psychotic history consistent with a 
schizophrenic disorder.  The examiner also commented that, 
while there was some overlap regarding his symptoms and post-
traumatic stress disorder symptoms, the history did not 
support a post traumatic diathesis, but pointed more towards 
a psychotic diathesis, as the symptoms that he was 
experiencing seemed most closely connected to a chronic 
psychosis with command hallucinations versus a post-traumatic 
stress disorder.  The examiner stated that he could not 
really comment on whether this psychiatric disorder was 
related to the veteran's military service, but that the 
history given by the veteran would indicate so.

The VA psychiatrist who conducted the July 2004 VA 
examination also provided an August 2006 addendum, after 
reviewing the claims folder, including available service 
medical records.  The examiner noted that he did not see 
anything clinically significant on the April 1973 separation 
examination, but that, with respect to the 1970 clinical 
progress note indicating that the veteran was seen for 
dizziness and thought disorder, it stated that the veteran 
had a history of sniffing glue and use of cocaine before 
induction, and appeared to be having delusions.  The examiner 
also noted that he did not see evidence suggesting the 
veteran's condition increased in severity during active 
military service from 1970 to 1973, and that the examiner 
could not find much medical documentation during that period, 
but that the documentation that the examiner saw supported 
the veteran's illness developing over time.  The examiner 
furthermore noted that schizophrenia was a biological problem 
that may manifest itself over time and could be brought out 
in the context of stress or out of the blue.  The examiner 
stated that schizophrenia was not caused by military 
experience, but that the veteran did seem to be manifesting 
symptoms while in the military, and that this would appear to 
support the veteran's contention that he had some type of 
psychotic disorder while in the military, but that the 
documentation did not give examples or explain what was meant 
by "illusions."

Analysis

The veteran contends that he has a psychiatric disability, 
claimed as schizophrenia, which had its initial onset while 
on active duty.

Under the laws administered by VA, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

In this regard, the presumption of soundness at service 
entrance has not been rebutted by clear and unmistakable 
evidence.  Although a military physician recorded anxiety, 
dizziness and psychoneurosis in the summary and elaboration 
contained in the pre-induction medical history report, this 
same physician also found the veteran to be normal following 
psychological evaluation, and no psychoneurotic disorder was 
noted on the pre-induction examination report.   Thus, while 
the service treatment records also show that the veteran 
received treatment for dizziness and a thought disorder 
shortly after entering service, the fact still remains that a 
thought disorder was first diagnosed during service, and is 
not shown to have pre-existed service.  Neither the veteran's 
service treatment record nor his entrance examination report 
has provided medical evidence showing, clearly and 
unmistakably, that a psychoneurotic disorder, a thought 
disorder or any other psychiatric disability, to include 
schizophrenia, existed prior to the veteran's service.  
Accordingly, the veteran is presumed to have been sound at 
his entry into service.  38 C.F.R. § 3.304(b).

Based on the above, the evidence of record regarding the 
veteran's claim of service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, to be at 
least in equipoise.  The veteran has a current diagnosis of 
schizophrenia, the record reflects in-service treatment for a 
thought disorder, which included having illusions, and the 
July 2004 and August 2006 opinions by the VA psychiatrist 
provide a medical nexus between the current diagnosis and the 
in-service treatment.  There is no medical evidence contrary 
to the opinion of the VA psychiatrist that, from a review of 
the record, the veteran appeared to be manifesting symptoms 
of schizophrenia in service, and that the record supports the 
veteran's assertions that he suffered from a psychiatric 
illness while in service.

The Board also notes the significant evidence of record 
weighing against the veteran's claim.  There is very little 
evidence of a chronic psychiatric disability in service, as 
service treatment records are entirely negative for any 
psychiatric treatment, aside from that noted in April 1970.  
Also, on April 1973 separation examination, the veteran was 
noted to have had a normal clinical psychiatric evaluation, 
with no psychiatric diagnosis noted, and the veteran 
reporting that he did not currently have frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or dizziness or 
fainting spells.  Furthermore, the earliest indication of any 
post-service psychiatric treatment was that noted by Dr. G. 
as occurring in September 1989, more than 15 years after the 
veteran's period of service, when the veteran complained of 
stress, was noted to have anxiety symptoms, difficulty 
sleeping, nervousness, and irritability, and was diagnosed 
with anxiety.

However, the only competent etiology opinion provided after a 
review of the record and examination of the veteran indicates 
that, based on the veteran's history and the documented 
medical record, a current schizophrenia condition manifested 
in service.  In light of this opinion, the Board finds the 
evidence of record to be at least in equipoise as whether 
schizophrenia diagnosed after discharge was incurred in 
service.  38 C.F.R. §§ 3.102,  3.303(d).  Resolving all 
reasonable doubt in favor of the veteran, the Board 
determines that an acquired psychiatric disorder, claimed as 
schizophrenia, was first manifested during service.  
Accordingly, service connection for schizophrenia is 
warranted.




ORDER

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


